Exhibit 10.63

 

FIFTH AMENDMENT OF LEASE

 

THIS FIFTH AMENDMENT OF LEASE (“FIFTH Amendment”) is made and entered into as of
this 1st day of April, 2003 (the “Effective Date”), by and between the Wheatley
Family Limited Partnership, a California Limited Partnership dba Matadero Creek,
successor in interest to Jack R. Wheatley dba Matadero Creek, a sole
proprietorship, (“Landlord”), and CV Therapeutics, Inc., a Delaware corporation
(“Tenant”).

 

RECITALS

 

WHEREAS, Landlord and Tenant entered into a Lease dated August 6th, 1993 (the
“Original Lease”), for approximately 46,374 square feet of space in the building
known as and located at 3172 Porter Drive, Palo Alto, County of Santa Clara,
California;

 

WHEREAS, Landlord and Tenant entered into a Letter Agreement dated June 30, 1994
(“Amendment No. 1”);

 

WHEREAS, Landlord and Tenant entered into a Second Amendment of Lease dated June
30, 1994 (“Second Amendment”), whereby Tenant leased the remaining 14,707 square
feet of space in the Building, such that the premises now leased by Tenant
consists of approximately 61,081 square feet (the “Premises”);

 

WHEREAS, Landlord and Tenant entered into a Third Amendment of Lease dated
February 16, 2001 (“Third Amendment”), whereby Tenant extended the term of the
Lease to April 30, 2012 upon such terms and conditions as contained therein;

 

WHEREAS, Landlord and Tenant entered into a Fourth Amendment of Lease dated
April 1, 2003 (“Fourth Amendment”), whereby Tenant extended the term of the
lease to April 30, 2014 and issued 200,000 warrants for shares of common stock
upon such terms and conditions as contained therein.

 

Whereas, upon execution hereof, the agreement between Landlord and Tenant
consists of the Original Lease, Amendment No. 1, the Second Amendment, the Third
Amendment, the Fourth Amendment, and this Fifth Amendment of Lease

 

WHEREAS, the parties have discovered an error in the terms of the Fourth
Amendment as signed, such that it does not reflect accurately the mutual
business agreement of the parties with respect to the term of the Warrants
issued, and the parties desire and intend to correct the terms of the Fourth
Amendment;

 

AGREEMENT

 

NOW THEREFORE, for valuable consideration, receipt of which is hereby
acknowledged, and in consideration of the hereinafter mutual promises, the
parties hereto do agree as follows:

 

1.    Landlord and Tenant agree that the second sentence of Paragraph 5 of the
Fourth Amendment is hereby deleted in its entirety, and is hereby replaced by
the following new second sentence:

 

“The Warrant shall be exercisable during a term commencing on the Issuance Date
and expiring (A) on the tenth (10th) anniversary of the Issuance Date if (but
only if) at any time prior to the fifth (5th) anniversary of the Issuance Date,
the closing price of one share of the common stock of the Company on the Nasdaq
National Market has not been more than two (2) times the Exercise Price for each
trading day during any period of twenty (20) consecutive trading days or (B) on
the fifth (5th) anniversary of the Issuance Date.”

 

7.    Entire Agreement. Except as modified by this Fifth Amendment, the Lease
shall remain in full force and effect. In the event of a conflict between the
terms of this Fifth Amendment and the Original Lease or any previously executed
amendments as noted above, the provisions of this Fifth Amendment of Lease shall
control.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Third Amendment of
Lease.

 

Landlord:

 

MATADERO CREEK,

a sole proprietorship

     

Tenant:

 

CV THERAPEUTICS, INC.,

a Delaware Corporation

By:   /s/ J. ROBERT WHEATLEY       By:   /s/ DANIEL K. SPIEGELMAN    

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

J. Robert Wheatley

Manager

     

Name: Daniel K. Spiegelman

Title: Senior Vice President and CFO

 